PER CURIAM.
In these consolidated appeals plaintiffs appeal orders of the circuit court denying their applications for temporary injunctions and dismissing their complaints with prejudice.
The complaints filed in this cause sought to invoke equity jurisdiction to enjoin the defendants from suspending plaintiffs’ driver’s licenses for accumulation of traffic points.
Clearly, plaintiffs failed to follow the statutory procedure provided for review of driver’s license suspensions or revocations.
Section 322.31, F.S., F.S.A., provides:
“Right of review.- — -The final orders and rulings of the department wherein any person is denied a license, or where such license has been cancelled, suspended or revoked, shall be reviewable in the manner and within the time provided by the Florida appellate rules only by a writ of certiorari issued by the circuit court in the county wherein such person shall reside, in the manner prescribed by the Florida appellate rules.”
The statutory method of review affords plaintiffs an adequate remedy at law, and the chancellors correctly dismissed the complaints.
Affirmed.